 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to iefrain from any or all such activities.All our employees are free to join or assist any labor organization, and to engagein any self-organization or any concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from such activities.FRANK C. VARNEY CO, INC.,Employer.bated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withitsprovisions.CouncilManufacturing Corp.andInternationalUnion, AlliedIndustrialWorkers of America, AFL-CIO.Case No. 26-CA-1782.February 26, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Alba B. Martin issued hisDecision in the above-entitled case, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent filed exceptions to the Decisionand a brief in support of the exceptions.The General Counsel fileda brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Trial Examiner'sDecision and the entire record in the case, including the exceptionsand briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner as herein modified.'ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner as modified herein, and orders thatIIn view of our other findings in this case and the limited nature of the allegedviolation of Section 8(a)(5), we find it unnecessary to pass upon that allegation of thecomplaintas our Order adequately remedies such a violation even if found.151 NLRB No. 39. COUNCIL MANUFACTURING CORP.299the Respondent, Council Manufacturing Corp., Fort Smith, Arkan-sas. its officers, agents, successors,and assigns, shall take the actionset forth in the Trial Examiner's Order with the following inodifi-cations :1.Paragraph 1(f) of the Order shall read as follows:"(f)Making changes in such employee benefits and working con-ditions as free coffee, smoking on the job, rest periods, and like andrelatedmatters to discourage membership in or activity on behalf,of the said Union."2.Paragraph 2(d) of the Order is omitted and 2(e) and 2(f) arerespectively designated as 2(d) and 2(e).3.Add the following to paragraph 2(a) of the Trial Examiner'sRecommended Order :"Notify them if presently serving in the Armed Forces of theUnited States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended, after dis-charge from the Armed Forces."4.The sixth indented paragraph in the notice is deleted with thefollowing to be substituted therefor :WE WILL NOT make changes in such employee benefits andworking conditions as free coffee, smoking on the job, restperiods, and like and related matters to discourage membershipin or activity on behalf of the Union.5.The 10th indented paragraph is omitted in the notice.IT IS FURTHER ORDERED that those allegations of the complaintalleging violation of Section 8(a) (5) of the Act be, and they herebyare, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEAt issue in this case is whether Respondent has violated Section 8(a)(1), (3), and(5) of the Act.1 This casearises upona motion by the General Counsel for judg-ment on the pleadings.This motion followed the filing of Respondent's amendedanswer, in which Respondent admitted the allegations of almost all of the complaint.Unless otherwise stated, the findings and conclusions herein are based upon the com-plaint 2 as admitted in the answer.The General Counsel and Respondent filed help-ful briefs which have been carefully considered.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, with its principal office and plants located at Fort Smith, Arkansas,is engaged in the manufacture of ice-dispensing equipment.During the 12 monthsprior to the issuance of the complaint Respondent purchased and received at itsIThe Act herein refers to the National Labor Relations Act, as amended, 29 U S CSec. 151,et seq.2 The first amended charge was filed by the Union on April 3, 1964The secondamended charge was filed by the Union on April 27, 1964. The complaint was IssuedMay 5, 1964. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDFort Smith, Arkansas, plants, directly from points outside the State of Arkansas,products and materials valued in excess of $50,000, and during the same periodRespondent manufactured, sold, and shipped products valued in excess of $50,000from it Fort Smith, Arkansas, plants, directly to points outside the State of Arkansas.Respondent now is, and has been at all times material herein, an employer engagedin commerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternationalUnion,Allied IndustrialWorkers of America,AFL-CIO,hereincalled the Union,is a labor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionThrough its president, Dansby Council, its secretary, Mrs. Dansby Council, and aforeman, John Tindell, on January 15 and March 16, 1964, at Respondent's northsideplant, and on March 16, 1964,3 at Respondent's southside plant (both plants beingin Fort Smith, Arkansas), Respondent unlawfully interrogated its employees con-cerning employee union membership, activities, and desires, Respondent therebyinterferingwith, restraining, and coercing employees in the exercise of the rightsguaranteed in Section 7, Respondent thereby violating Section 8(a)(1) of the Act.Through its president, on or about March 16 at its northside plant, Respondentpromised an employee a wage increase to discourage him from becoming or remaininga member of the Union or giving assistance or support to the Union, Respondentthereby interfering with, restraining and coercing employees in the exercise of theirSection 7 rights, Respondent thereby further violating Section 8(a) (1) of the Act.Through its plant engineer and foreman, John T. Corbell, on or about March 19at its northside plant, Respondent advised an employee that Respondent would neverenter into a collective-bargaining agreement, Respondent thereby further interferingwith, restraining, and coercing employees in the exercise of their Section 7 rights,Respondent thereby further violating Section 8(a) (1) of the Act.Through its fore-man, Jack M. Price, on or about February 27 at its northside plant, Respondentthreatened its employees with reduction in hours of work and discontinuance of theprivilege of using Respondent's property for personaluse ifthey selected the Unionas their representative for the purpose of collective bargaining, Respondent therebyfurther interfering with, restraining, and coercing employees in the exercise of theirSection 7 rights, thereby further violating Section 8(a)(1) of the Act.B. The discriminatory dischargesOn or about March 19 and April 6 and 7, Respondent laid off its employee JamesC. Young because he joined or assisted the Union or engaged in other union or con-certed activities for the purpose of collective bargaining or other mutual aid or pro-tection,Respondent thereby discriminating in regard to the hire or tenure or termsor conditions of employment of its employees, thereby discouraging membership in alabor organization and thereby violating Section 8(a)(3) and (1) of the Act.Respondent laid off or discharged its employee Berlin V. Lokey on or about April 1and thereafter failed and refused to recall or reinstate him, and continues to failand refuse to recall or reinstate him, because he joined or assisted the Union orengaged in other union or concerted activities for the purposes of collective bargainingor other mutual aid or protection, Respondent thereby further discriminating in regardto the hire or tenure or terms or conditions of employment of its employees, therebydiscouragingmembership in a labor organization, and thereby violating Section8(a)(3) and(1) of the Act.C. The unilateral changes in working conditions and benefitsOn March 19, the day after the Union won a collective-bargaining election,Respondent unilaterally, without notice to, consultation with, or collective bargainingwith the Union, changed the following working conditions and benefits at its FortSmith, Arkansas, plants: It discontinued serving free coffee to its employees at itsnorthside plant; it prohibited employees from smoking on the job; at its southsideplant it reduced rest periods from two 15-minute rest periods a day to two 10-minuterest periods a day and prohibited employees from discussing the Union during restperiods.Respondent admitted that it made these unilateral changes the day after the.$ All events herein occurred during 1964. COUNCIL MANUFACTURING CORP.301election; but as the election was very close and as the one challenged ballot wasdeterminative of the outcome, Respondent contended in substance that it had no dutyto bargain with the Union until the challenge was ruled upon and the Union certifiedsometimelater.4Respondent admitted that these unilateral changes were a violation of Section8(a)(3) and (1) of the Act but denied they were a violation of Section 8(a)(5).The question is whether they were also a violation of Section 8(a)(5).As has beenseenabove, 2 days before the election Respondent unlawfully inter-rogated employees and promised economic benefits in an obvious effort to influencethe results of the election.Earlier it had threatened employees with economicreprisal if they selected the Union as the bargaining agent.And on March 19, the dayof the unilateral changes, Respondent told an employee that Respondent would neverenter into a collective-bargaining agreement.From all of this, and the timing of theunilateral changes made the day after the election, it appears and I conclude thatRespondent made the unilateral changes not only in reprisal against the employees'selection at the polls of the Union as their collective-bargaining agent, but also toweaken the Union for collective-bargaining purposes.Thus the unilateral actionwould reasonably tend to cause employees to have second thoughts about their selec-tion of the Union as their bargaining agent and to weaken any resolve they had tomake certain demands at the collective-bargaining negotiations. It is no answer to.say that as the one challenged ballot remained to be ruled upon Respondent was not.certain the Union had won the election and so acted only in reprisal but with nothought to the possibility of its unilateral action upon collective-bargaining negotia-tions.Itsmotivation was clear although the certainty that it would have to bargainwith the Union was not. Under all the circumstances of this case I hold that by the'unilateral action Respondent violated Section 8(a)(5) as well as Section 8(a)(3)and (1) which it admitted. SeeReliance Fuel Oil Corporation,129 NLRB 1166,affirmed 371 U.S.224;InternationalPowder Metallurgy Company, Inc.,134 NLRB1605;Zelrich Company,144 NLRB 1381;May Department Stores v. N.L.R.B.,326U.S. 376, 383-385;Armstrong Cork Company v. N.L.R.B.,211 F. 2d 843 (C.A. 5).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations with Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce, andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.As stated in Respondent's reply to the General Counsel's motion for summaryjudgment, and as in effect conceded by the General Counsel in his opposition toRespondent's reply, on May 5, some 7 weeks after unilaterally depriving employees ofcertain working conditions and benefits as found above, Respondent restored all theseworking conditions and benefits to employees.Thereafter, on or about July 22, Respondent started to fulfill its statutory duty bybeginning to negotiate concerning wages, hours, and other conditions of employmentwith the Union as the collective-bargaining agent of the employees; and, as Respond-ent in substance contended and the General Counsel conceded, at the time Respond-.ent's reply was dated,September 4, the bargaining sessions between the Respondentand the Union were continuing.However, there is no showing that a collective-bargaining agreement has yet been attained.As of about November 14, 1964, whenRespondent's brief was prepared, apparently no contract had been achieved.* I take official notice that in Case No 26-RC-2117, at the election conducted bythe Regional Director on March 18, of approximately 93 eligible voters, 46 voted for theUnion, 45 voted against the Union, and 1 ballot was challenged.By Board order thechallenged ballot was opened and counted on July 1G and the revised tally of ballotsshowed 47 votes for the Union and 45 votes against the Union. The Union was certifiedon July 22.The appropriate unit consists of all production and maintenance employeesemployed at Respondent's Fort Smith, Arkansas, plants, including employees who performmaintenance and installation work on Respondent's products outside the plants, excludingoffice clerical and professional employees, guards, watchmen, and supervisors as definedin the Act. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs Respondent's unlawful unilateral deprivation of certain benefits and workingconditions has been only partially remedied by the restoration of the benefits and con-ditions on May 5,5 I recommend that Respondent cease and desist from a repetition ofunlawful unilateral activity and that it notify and upon request bargain with theUnion concerning any contemplated changes in such employee benefits and workingconditions as free coffee, smoking on the job, rest periods, and like and related matters.Respondent having unlawfully laid off its employee James C. Young and havingunlawfully laid off or discharged its employee Berlin V. Lokey, and it not appearingthat either of these employees has ever been offered reinstatement, I recommendthat Respondent offer to Young and Lokey immediate and full reinstatement to theirformer or substantially equivalent positions 6 without prejudice to their seniority orother rights and privileges and make each whole for any loss of pay he may havesuffered byreasonof the discrimination against him by payment to him of a sum ofmoney equal to that which he normally would have earned as wages from the date oflayoff or discharge (March 19, April 6 and 7 in the case of Young, and April 1 in thecase of Lokey), the date of the discrimination against him, to the date when, pur-suant to the Recommended Order herein, Respondent shall offer him reinstatement,less his netearningsduring said period(Crossett Lumber Company,8NLRB 440,497-498), said backpay to be computed on a quarterly basis in the manner establishedby the Board in F.W. Woolworth Co.,90 NLRB 289. The backpay obligation ofRespondent shall include the payment of interest at the rate of 6 percent per annumto be computed in the manner set forth inIsis Plumbing & Heating Co., Inc.,138NLRB 716. As provided inWoolworth,I recommend further that Respondent makeavailable to the Board, upon request, payroll and other records in order to facilitatethe checking of the amount of backpay due.The violations of the Act committed by Respondent are persuasively related to otherunfairlabor practices proscribed by the Act and the danger of their commission inthe future is to be anticipated from Respondent's conduct in the past.The preventivepurposes of the Act will be thwarted unless the Order is coextensive with the threat.In order, therefore, to make more effective the interdependentguaranteesof Section7, to prevent a recurrence of unfair labor practices, and thereby minimize industrialstrifewhich burdens and obstructs commerce and thus effectuate the policies of theAct, I shall recommend that Respondent be ordered to cease and desist frominfring-ing inany manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Council Manufacturing Corp. of Fort Smith, Arkansas, is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Union, Allied IndustrialWorkers of America, AFL-CIO, is alabor organizationwithinthe meaningof Section 2(5) of the Act.3.By unlawfullyinterrogatingemployees concerning their union membership,activities, and desires; by promising an employee a wage increase to discourage himfrom becomingor remaininga member of the above-named Union or givingassistanceor support to the Union; by advising an employee that Respondent would never enterinto a collective-bargaining agreement; by threatening employees with reduction inhours of work and discontinuance of the privilege of using Respondent's property forpersonaluse if they selected the above-named Union as their representative for thepurposes of collective-bargaining; and by other acts, Respondent has engaged in andis engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.By discriminating in regardto thehire andtenure ofemploymentof James C.Young andBerlinV. Lokey, thereby discouraging membership in International Union,Allied IndustrialWorkers of America, AFL-CIO, Respondent has engagedin and isengaging in unfairlabor practices withinthe meaningof Section 8 (a) (3) and (1)of the Act.5.By unilaterallychangingcertain employee benefits and workingconditions,withoutnoticeto, consultation with, or collective bargaining with the above-namedUnion as the exclusive bargaining agent of the employees in the appropriate unit atRespondent's FortSmith,Arkansas, plants, thereby depriving the employees of cer-tainworkingconditionsand benefits, Respondent violated Section 8(a)(5), (3),and (1) of the Act.5It is settled law that the discontinuance of unfair labor practices does not dis,ipatetheir effect and does not obviate the need for a remedial orderUnited Steel Workersof America, AFL-CIO (Wright LineDivisionof Barry Wright Corpo) ation),146 NLRB 710The Chase National Bank of the City of New York, San Juan, PuertoRico,Blanch,65 NLRB 827. COUNCIL MANUFACTURING CORP.303,6.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case considered as a whole, and pursuant to Section 10(c)of the Act,I recommend that Council Manufacturing Corp., of Fort Smith, Arkan-sas, its officers,agents, successors,and assigns,shall.1.Cease and desist from.(a)Discouraging membership in International Union, Allied Industrial Workersof America,AFL-CIO, orany other labor organization of its employees,by dis-criminating in regard to the hire and tenure of their employment or any team orcondition of employment.(b)Unlawfullyinterrogating employees concerning their union membership,activities,and desires.(c)Promising employees a wage increase to discourage them from becoming orremaining a member of the above-named Union or giving assistance or support tosaid Union.(d)Advising employees that it would never enter into a collective-bargainingagreement(e)Threatening employees with reduction in hours of work and discontinuanceof the privilege of using its property for personal use if they selected the above-named Union as their representative for the purposes of collective bargaining.(f)Unilaterally,without notice to, consultation with, and collective bargainingwith the above-named Union,changing employee benefits and working conditionssuch as free coffee, smoking on the job, rest periods, and like and related matters.(g) In any other manner interfering with, restraining,or coercing its employeesin the exercise of their rights to self-organization,to form labor organizations, tojoin or assist International Union, Allied Industrial Workers of America,AFL-CIO,or any other labor organization,to bargain collectively through representatives oftheir choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection,or to refrain from any and all suchactivities.2.Take thefollowing affirmative action which I find will effectuate the policiesof the Act:(a)Offer reinstatement to James C.Young and BerlinV. Lokey inaccordancewith the recommendations set forth in "The Remedy" herein.(b)Make whole James C. Young and BerlinV. Lokey forany loss of pay theymay have suffered by reason of Respondent's discrimination against them in accord-ance with the recommendations set forth in "The Remedy" herein.(c)Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all records necessary to analyze the amountof backpay due and the rights of James C. Young and Berlin V. Lokey under theterms of these recommendations.(d)Give notice to, and upon request consult with and bargain with,the above-named Union for all employees in the appropriate unit concerning any contemplatedchanges in such employee benefits and working conditions as free coffee, smokingon the job, rest periods, and like and related matters.The appropriate unit consistsof all production and maintenance employees at Respondent'sFort Smith,Arkansas,plants, including employees who perform maintenance and installation on Respond-ent's products outside the plants, excluding office clerical and professional employ-ees, guards,watchmen,and supervisors as defined in the Act.(e) Post at its plants in Fort Smith,Arkansas,copies of the attached noticemarked "Appendix A " 7 Copies of said notice,to be furnished by the RegionalDirector for the Board'sRegion 26 (Memphis,Tennessee),shall, after being signedby the representative of Respondent,be posted by Respondent and maintained by itfor 60 consecutive days thereafter in conspicuous places, including all places wherenotices to all employees are customarily posted.Reasonable steps shall be takenIIn the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the UnitedStates Court of Appeals,Enforcing an Order" shall be substituted for the words "aDecision and Order." 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Respondent to insure that said notices are not altered, defaced, or covered by any.other material.(f)Notify the Regional Director for Region 26, in writing, within 20 days fromthe date of this Decision and Recommended Order, what steps the Respondent has:taken to comply herewith.88 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in International Union, Allied Indus-trialWorkers of America, AFL-CIO, or any other labor organization by dis-criminating against our employees in any manner in regard to their hire ortenure of employment or any term or condition of employment.WE WILL NOT unlawfully interrogate our employees concerning their unionmembership, activities, and desires.WE WILL NOT promise employees a wage increase to discourage them frombecoming or remaining a member of the above-named Union or giving assist-ance or support to said Union.WE WILL NOT advise employees that we will never enter into a collective-bargaining agreement.WE WILL NOT threaten employees with reduction in hours of work and dis-continuance of the privilege of using Responr'ent's property for personal use ifthey select the above-named Union as their representative for the purposes ofcollective bargaining.WE WILL NOT, concerning employees in the appropriate unit, make anyfuture changes involving such employee benefits and working conditions asfree coffee, smoking on the job, rest periods, and like and related matters, with-out first giving notice to and consulting and bargaining with the above-namedUnion.The appropriate unit consists of:All production and maintenance employees at our Fort Smith, Arkansas,plants, including employees who performmaintenanceand installation workon our products outside the plants, excluding office clerical and profes-sional employees, guards, watchmen, and supervisors as defined in the Act.WE WILLNOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of the right to self-organization,to form labor organi-zations, to join or assist International Union, Allied IndustrialWorkers ofAmerica, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities.WE WILL offer to James C. Young and Berlin V. Lokey immediate and fullreinstatement to their former or substantially equivalent positions, without-regard to their seniority and other rights and privileges previously enjoyed.WE WILL make whole James C. Young and Berlin V. Lokey for any loss ofpay suffered by them by reason of the discrimination practiced against them inaccordance with the recommendations of the Trial Examiner's Decision.WE WILL give the above-named Union, as the exclusive bargaining represent-ative of the employees in the appropriate unit, notice of, and upon request bar-gain with the Union concerning any contemplated changes in such employeebenefits and working conditions as free coffee, smoking on the job, rest periods,and like and related matters.All our employees are free to become or refrain from becoming members of the.above-named labor organization.COUNCIL MANUFACTURING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) APEX LINEN SERVICE OF COLUMBUS, INC.305NoTE.-We willnotify James C. Young and Berlin V.Lokeyif they are presentlyserving in the Armed Forces of the United States, of their right to full reinstatementupon application in accordance with the Selective Service Act, and the UniversalMilitary Training and ServiceAct of 1948,as amended,after discharge from theArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, orcovered byany other material.Employees may communicate directly with the Board'sRegional Office, 746 Fed-eral Office Building,167 NorthMain Street, Memphis, Tennessee,Telephone No.534-3161,if they have any questions concerning this notice or if they have infor-mation that its provisions are being violated.Apex Linen Service of Columbus,Inc. andLaundry,Dry Cleaningand Linen Workers International Union,Local218.Case No.10-CA-5547.February 26, 1965DECISION AND ORDEROn May 27, 1964, Trial Examiner Max Rosenberg issued his Deci-sionin the above-entitled case, finding that the Respondent hadengaged inand was engaging in certain unfair labor practices vio-lative of Section 8(a) (5) and (1) of the National Labor RelationsAct, as amended, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.General Counsel filed exceptions to theDecision and a supporting brief and Respondent filed a cross-excep-tionand asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The Board has considered the Decision, the exceptions, the cross-exception and briefs, and the entire record in the case, and herebyadopts the Trial Examiner's findings, conclusions, and recommen-dations.ORDERPursuantto Section 10 (c) of the National Labor Relations Act,as amended,the National Labor Relations Board hereby adopts asits Order, the Order recommended by the Trial Examiner and ordersthatRespondent,Apex Linen Service of Columbus,Inc., its officers,agents, successors,and assigns,shall take theactionset forth in theTrial Examiner'sRecommended Order.151 NLRB No. 34.783-133-66-vol. 151-21